Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/30/2022 has been entered. However, the new Specification is not entered (vide infra).
	
Status of the Claims
Receipt of Remarks/Amendments filed on 08/30/2022 is acknowledged. Claims 1-21 and 23-33 are cancelled. Claim 22 is amended. Claim 22 is presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Specification
The amendment filed 08/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. For example, the original specification recites “In some embodiments, the second solution includes second fatty acids, which can be triglyceride and/or glycerol” in [118], and is proposed to be amended to “In some embodiments, the second solution includes second fatty acids, triglyceride and/or glycerol”, which changes the scope of the recitation because it opens up the fatty acids to ALL fatty acids, which is lacking support.
Because the specification is not entered, the objections to the specification are maintained, inclusive of the recitations describing glycerol and triglyceride as fatty acid selections in [29], [71], etc. The definitions of “fatty acid”, “triglyceride”, and “glycerol” are well established terms in the art, and have very different structures.
Applicant is required to cancel the new matter in the reply to this Office Action.
Additionally, the specification still has multiple errors.  For example, paragraph [33] recites “Preferably, the third fatty acid is selected from a group consisting of palm kernel olein, coconut oil, palm olein, palm oil, or any combination thereof.”  Again,  palm kernel olein, coconut oil, palm olein, palm oil, are not fatty acids, but rather these oils  contain fatty acids. Same issue can be found in [121]. 
There are also grammatical errors.  The Examiner provides three examples, however, the errors are found throughout: 
Paragraph [4] recites “The significance of flavonoids in plant physiology is unparalleled and more and more efforts may require for their biosynthetic aspects in order to explore better production, mechanism of actions and ensure safety.
Paragraph [7] recites “In some embodiments, the first flavonoid mixture comprises a first plant extracts, one or more fatty acids, and one or more carboxylic acids. In some embodiments, the first plant extracts is 15-18% of the first flavonoid mixture.
Paragraph [140] recites “The method of enhancing plant growth development includes to spray or coat the flavonoid combination solution made by said process on at least one of leaves, stems, roots, fruits, flowers, and seeds of a plant, and/or add said flavonoid combination solution into soil for planting the plant.”  
Applicant is required to correct all grammatical errors throughout the disclosure.

Response to Remark filed 08/30/2022:
As an initial matter, the Examiner notes that the claims appear to be free of art as amended. However, the specification is still objected to as it presents new matter concerns. 
Applicant’s arguments, see Remarks, with respect to the objection to the Specification have been fully considered and are found unpersuasive. Applicant amended the specification, however, this presents a specification objection for incorporation of new matter because the scope of "fatty acid" is significantly more than the original disclosure, and Applicant provided no persuasive reason for this amendment. The Examiner is unable to provide suggestions to overcome the issues of concern:
Therefore, the amendments to the specification is not entered, and the specification is again/still objected to. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected for indefiniteness, the phrase "including" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "including"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The use of the word “including” in Claim 22 produces a lack of clarity in the resulting claim limitations. The word “including” can be interpreted to mean “such as”, which is indefinite as it does not clearly set forth the metes and bounds of the patent protection desired. The Examiner suggests that the word “including” be replaced with the transitional language “consisting of”, “consisting essentially of”, or “comprising”, depending on whether the Applicant intend the group to be open or close. See MPEP 2111.03. In order to move prosecution forward, the recitation of “including” is given the broadest reasonable interpretation to mean “comprising”.
	
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616